Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 15 May 1791
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



My dear Madam
Philadelphia May 15. 1791.

I received your favor of Apr. 6. by Jack, and my letter of this date to Mr. Eppes will inform you that he is well under way. If we can keep him out of love, he will be able to go strait forward, and to make good way. I receive with real pleasure your congratulations on my advancement to the venerable corps of grandfathers, and can assure you with truth that I expect from it more felicity than any other advancement ever gave me. I only wish for the hour when I may go, and enjoy it entire.—It was my intention to have troubled you with Maria when I left Virginia in November, satisfied it would be better for her to be with you. But the solitude of her sister, and the desire of keeping them united in that affection for each other which is to be the best future food of their lives induced me to leave her at Monticello; and the rather as I proposed to bring her here as soon as I can find a good situation for her. In answer to a paragraph of Mr. Eppes’s letter of Apr. 5. that it had been said I did not leave her with you for fear it should be too troublesome, I assure you that reason had no operation with me. I know that with such minds as his and yours, trouble is a pleasure when it is to serve our friends living or dead. I know you both too well to have a hesitation on that account, and the freedoms I have taken in that way have proved it. Adieu my dear dear madam. Yours affectionately,

Th: Jefferson

